                                Case 4:20-cv-00024 Document 1-3 Filed on 01/04/20 in TXSD Page 1 of 12
         Exhibit C

                          Infringement of Claim 1 of U.S. Patent Number 6,407,698 by Walmart Inc. and Walmart.com

   CLAIM                                                               Infringing Application
 LANGUAGE
                   The Roav SmartCharge Car Kit F3 (“Roav Device”) works with the Roav car-finding app (“Roav App”) to save the user’s parking
                   location and find the user’s car with the Map or Compass.




1. A method for
facilitating
returning to a
parked vehicle
location using a
single global
positioning
system,
comprising:




                    https://www.walmart.com/ip/Wireless-3-0-Bluetooth-Drive-FM-Transmitter-microSD-Dedicated-SmartCharge-ROAV-App-in-Car-
                                           F3-Receiver-Adapter-Quick-Output-AUX-USB-Charge-Radio-Anker/211315850
            Case 4:20-cv-00024 Document 1-3 Filed on 01/04/20 in TXSD Page 2 of 12
Exhibit C
                              Case 4:20-cv-00024 Document 1-3 Filed on 01/04/20 in TXSD Page 3 of 12
         Exhibit C

sensing an
occurrence that
indicates that a
vehicle has gone     https://www.target.com/p/anker-roav-smartcharge-f3-gooseneck-bluetooth-wireless-fm-transmitter-car-kit-black/-/A-54383061
to a parked state,
and upon said
sensing a
signaller
wirelessly
sending an
activation signal,
said occurrence
selected from the
group consisting
of turning a
vehicle interior
light on or off,
turning an engine
on or off,
opening or
closing a door,
and shifting a
gear shift to the
park position
from another
position, and;
            Case 4:20-cv-00024 Document 1-3 Filed on 01/04/20 in TXSD Page 4 of 12
Exhibit C
            Case 4:20-cv-00024 Document 1-3 Filed on 01/04/20 in TXSD Page 5 of 12
Exhibit C
                                  Case 4:20-cv-00024 Document 1-3 Filed on 01/04/20 in TXSD Page 6 of 12
         Exhibit C




responsive to receiving the
wireless activation signal at
a portable locator device,
obtaining first position
information for the portable
locator device at the time of
receipt of the wireless
activation signal by
accessing a global
positioning system from the
portable locator,




                                Upon receiving the activation signal, the Roav app then obtains the GPS location of the mobile device.
                                  Case 4:20-cv-00024 Document 1-3 Filed on 01/04/20 in TXSD Page 7 of 12
         Exhibit C




storing the first position
information for the portable
locator device for later use
in a memory onboard the
portable locator device, and




                               The location of the mobile device at the time of receiving the activation signal is stored by the Roav app.
                              Case 4:20-cv-00024 Document 1-3 Filed on 01/04/20 in TXSD Page 8 of 12
         Exhibit C

upon the portable locator
device receiving a user
request for locating the
vehicle,




                            The mobile phone receives a user request to locate the vehicle when the Roav app is opened and the compass is shown or
                            the map is clicked.
                                 Case 4:20-cv-00024 Document 1-3 Filed on 01/04/20 in TXSD Page 9 of 12
         Exhibit C

obtaining second position
information for the portable
locator,




                               The position of the mobile phone is obtained via GPS when the Roav app is opened and the compass is shown.
                                Case 4:20-cv-00024 Document 1-3 Filed on 01/04/20 in TXSD Page 10 of 12
         Exhibit C

obtaining the bearing
information of the portable
locator,




                              In the compass mode, the location of the mobile device with respect to the location of the mobile device when the car
                              engine was turned off is determined. The compass shows an arrow indicating the direction of the parked car relative to
                              where the user is currently standing.
                                  Case 4:20-cv-00024 Document 1-3 Filed on 01/04/20 in TXSD Page 11 of 12
         Exhibit C

comparing the second
position information and
bearing with the stored first
position information,




                                In order to indicate the direction of the parked vehicle, the location of the mobile device must be compared to the location
                                of the parked vehicle.
                              Case 4:20-cv-00024 Document 1-3 Filed on 01/04/20 in TXSD Page 12 of 12
         Exhibit C

and determining bearing
and distance to the first
position location with
respect to the second
position location.




                            The Roav app indicates the distance to the parked car. The bearing is shown by the compass.
